Porter, J.
delivered the opinion of the court. This action is brought to recover a sum of money received by the defendant on account of one Goss, of whose estate the plain*107tiff is administrator. Interrogatories annexed to the petition, and which are unanswered fully make out the case of the appellee. The defence set up, is unsupported by proof of any kind, and this appeal could have been taken for no other purposes but delay. We cannot therefore refuse the prayer of the plaintiff, that damages should be given for resorting to this tribunal for no other purpose but retarding the execution of the judgment of the court below.
West'n Dis'ct.
October, 1826.
Thomas for the plaintiff, Scott for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs, and ten per centum damages on the amount of said judgment.